EXHIBIT 10.2

 

Exclusive License Agreement

 

Between

 

Madison Ventures Inc.

 

And

 

Madison-IL Ltd.

 

And

 

Ocure Ltd.

 

Date: August 5, 2015

 



  1

 



 







THIS EXCLUSIVE LICENSE AGREEMENT ("Agreement"), is entered into on August 5,
2015 by Ocure Ltd., an Israeli corporation with a principal address at High-Tech
Village, Givat Ram Campus, Hebrew University, P.O. Box 39158, Jerusalem 91391,
Israel ("Ocure"), Madison Ventures Inc., a Nevada corporation with its principal
address at 1208 Tamarind Road, Dasmarinas Village, Makati City, Metro Manila,
Philippines 1222 ("Madison"), and Madison-IL Ltd., an Israeli corporation with
Israeli incorporation number 515285633 ("Madison Israeli Subsidiary"). 

 

WHEREAS, Ocure is the owner of certain inventions, know-how and rights
pertaining to a semi-occlusive wound dressing for ambulatory treatment of acute
and chronic anal fissure, including without limitation all rights pursuant to
the patent applications, and issued patents listed in Exhibit A; and, 

 

WHEREAS, Ocure is a limited liability company that had in the past operated in
the framework of a technologic incubator venture centre, in accordance with the
rules and regulations of the Office of the Chief Scientist of the Israeli
Ministry of the Economy (the "OCS") and in accordance with Directive 8.3 of the
Director General of the Ministry of the Economy regarding technological
incubators; and 

 

WHEREAS, the Madison Israeli Subsidiary will be established for the purpose of
holding the exclusive global license rights as provided for herein, and for the
purpose of acting as the operating entity for the Overall Enterprise (as defined
herein). For clarity of overall organizational structure, Madison will hold 100%
of the shares of the Madison Israeli Subsidiary (the wholly owned subsidiary of
Madison), which in turn will hold the exclusive global license rights to the
Ocure technology as provided for herein; and 

 

WHEREAS, Madison and Madison Israeli Subsidiary desire to secure the exclusive
License for Madison Israeli Subsidiary to use, develop, manufacture, market,
otherwise commercialize, sublicense and exploit the inventions disclosed and
claimed in the patent applications and issued patents in Exhibit A; and, 

 

NOW, THEREFORE, in consideration of the foregoing, the provisions set forth
herein and the mutual benefits to be derived herefrom, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Ocure, Madison and Madison Israeli Subsidiary, hereby agree as
follows:

 

SECTION 1 DEFINITIONS

 

1.1 "Affiliate" means any entity, which controls, is controlled by, or is under
common control with a party by ownership or control of at least fifty percent
(50%) of the voting stock or other ownership.   1.2 "Closing" shall be the
fulfillment by the Parties, or waiver by the relevant Party, to the extent
applicable, of the following conditions and the consummation by the Parties of
the following transactions: (a) Ocure shall have provided Madison with the
materials referenced in Section 3.1 below, (b) the Parties shall have received
all corporate and/or third party approvals required for their respective
execution and performance of this Agreement and the transactions considered
hereby, (c) the satisfaction of the Condition Precedent, and (d) Madison shall
have executed the payment with respect to the Initial Round according to Section
3.2(b) below; which shall take place electronically, with documents sent to the
Parties' counsel.

  





  2

 

 

1.3 "Confidential Information" means: any information in any form or medium,
including without limitation written records, documents, computer-readable
disks, tapes, printouts, sound recordings, photographs, reproductions, sketches,
notes, or copies or excerpts of them, or other documents or materials, that the
disclosing party considers confidential, whether or not marked as confidential.
Confidential Information includes inventions, software, source code, object
code, algorithms, procedures, databases, compilations, technical data, formulas,
theories, methods, equipment, samples, designs, data, specifications, drawings,
blueprints, prototypes, models, business plans, customer lists, contacts and
information, sales and marketing reports, proposals, prices, costs, personnel
and payroll records, mailing lists, accounting records, and other trade secrets
and information concerning the businesses and other ventures which the
disclosing party now operates or may operate in the future.   1.4 "Effective
Date" means the date of Closing, by which date inter alia the Condition
Precedent (as defined below) is satisfied, upon which this Agreement is deemed
to take effect and both Parties become subject to the rights and obligations set
forth herein.   1.5 "Field of Use" means those uses of the Licensed Technology
in uses classified as medical devices, or those otherwise approved ultimately as
an OTC (over-the-counter) remedy.   1.6 "Party" shall mean Ocure or Madison
and/or the Madison Israeli Subsidiary, individually, and "Parties" shall mean
Ocure, Madison and Madison Israeli Subsidiary collectively.   1.7 "Gross Sales"
means the actual gross proceeds received by Madison Israeli Subsidiary and/or
Madison Israeli Subsidiary's sublicenses from third parties in the
manufacturing, distribution, sale, licensing, franchising, commercialization or
exploitation of the Licensed Technology and/or New Inventions (as defined in
Section 3.3(b)), less shipping, duty customs costs and taxes for such sales.  
1.8 "Licensed Technology" means Ocure's semi-occlusive wound dressing for
ambulatory treatment of acute and chronic anal fissure, pursuant to the Ocure
Patents. .   1.9 "Ocure Exclusive Licensed Product(s)" means product(s) whose
manufacture, use or sale is covered in whole or in part by any claim of the
Licensed Technology; product(s) which are made in whole or in part using a
process or machine covered in whole or in part by a claim of the Licensed
Technology; is otherwise covered by, or falls within the scope of, a claim, in
whole or in part, or the sale of which would infringe a claim but for the grant
of the License; or product(s) made, at least in part, using Licensed Technology.
Ocure Exclusive Licensed Product(s) shall also include any service rendered in
whole or in part through the use of a product, process or machine covered in
whole or in part by any claim of any of the Licensed Technology or enabled by
Licensed Technology.   1.10 "Ocure Patent(s)" are those United States patent
applications and issued patents listed in Exhibit A hereto and any corresponding
foreign patent applications and issued patents, and any divisionals,
continuations (excluding continuations-in-part), reissues and reexaminations to
the extent that the claims are directed to subject matter within the Field of
Use.   1.11 "Sale" means any bona fide transaction for which cash or non-cash
consideration is received or expected for the sale, use, lease, import, transfer
or other disposition of Ocure Exclusive Licensed Product(s).

 



  3

 



 

1.12 "Secondary Round" has the meaning set out in Section 3.2.   1.13 "Term"
means the term of this Agreement which shall commence on the Effective Date and
continue, on a country-by-country basis, until the later of: (a) the date of
expiration of the last to expire of Ocure's rights in Ocure Patents in such
country or such other grant of statutory exclusivity, or (b) the end of a period
of fifteen (15) years from the date of making the First Commercial Sale in such
country; unless sooner terminated pursuant to the terms of this Agreement.
Should a Ocure Patent expire prior to fifteen (15) years from the date of the
First Commercial Sale in a particular country or countries, the License in that
country or those countries shall be deemed a License to the Know-how and/or any
other intellectual property rights which are not patents and are deemed part of
the Licensed Technology. Thereafter, the Madison Israeli Subsidiary shall have
an irrevocable option to obtain an exclusive license to the Licensed Technology
by agreeing to pay Ocure fifty percent (50%) of the consideration set forth in
Section 3.3.A "First Commercial Sale" shall mean the first sale of an Ocure
Exclusive Licensed Product and receipt of the sale proceeds by the Madison
Israeli Subsidiary, an Affiliate or a sublicensee after receipt of all
governmental and other regulatory approvals required to market and sell the
Ocure Exclusive Licensed Product have been obtained in the country in which such
Ocure Exclusive Licensed Product is sold.   1.14 "Territory" means "ALL
COUNTRIES AND TERRITORIES OF THE WORLD".

 

SECTION 2 EXCLUSIVE LICENSE

 

2.1 Grant of Exclusive License. Ocure grants to Madison Israeli Subsidiary, an
exclusive, sublicensable, worldwide, license to the Licensed Technology and to
its production, use, import, offer for sale, sell, lease, distribute, or
otherwise commercialize the Licensed Technology in the Field of Use only in the
Territory,allsubject to and in accordance with the terms and conditions of this
Agreement (the "License").   2.2 This Agreement will survive the bankruptcy or
insolvency of Ocure.   2.3 Sublicensing. So long as it remains the licensee
hereunder, Madison Israeli Subsidiary shall have the right to grant sublicense
of the Licensed under Section 2.1 to third parties, subject to the provisions
herein.   The right to sublicense is subject to the following conditions: 

 

a) In each such sublicense, the sublicensee shall be prohibited from granting
further sublicenses and shall be subject to terms substantially similar to the
terms and conditions of the License granted to Madison Israeli Subsidiary under
this Agreement, including the material terms and conditions of this Agreement.
Madison Israeli Subsidiary shall include a requirement that the sublicense use
commercially reasonable efforts to bring the subject matter of the sublicense
into commercial use as quickly as is reasonably practicable. The sublicensee
shall be responsible for its sublicense and shall not grant any rights that are
inconsistent with the rights granted to, and obligations of, Madison Israeli
Subsidiary hereunder. No such sublicense agreement shall contain any provision
that would cause it to extend beyond the Term of this Agreement.

 

  4

 

 

b) Madison Israeli Subsidiary shall notify Ocure of each sublicense to be
granted hereunder, regarding the identity of the Sublicensee and the material
terms and conditions of the Sublicense. Madison Israeli Subsidiary shall furnish
to Ocure a copy of each fully-executed sublicense agreement and any amendments
thereof within fourteen (14) days of execution. Madison Israeli Subsidiary shall
also promptly forward to Ocure a copy of all royalty reports received by Madison
Israeli Subsidiary from sublicensee(s).   c) Each such sublicense shall include
the following provisions for the benefit of Ocure:

 

(i) Madison Israeli Subsidiary shall ensure that any sublicense shall include
material terms that bind the sublicensee to observe the terms of this Agreement,
the breach of which terms shall be a material breach resulting in the prompt
termination of the sublicense. In such an event, the Madison Israeli Subsidiary
undertakes to take all reasonable steps to enforce such terms upon the
sublicensee, including the termination of the sublicense. In all cases, the
Madison Israeli Subsidiary shall immediately notify Ocure of any breach of the
material terms of a sublicense, and shall copy Ocure on all correspondence with
regard such breach.   (ii) Confidentiality obligations on sublicensee to
maintain the confidentiality of Ocure Confidential Information.   (ii)
Obligation of sublicensee to inform Madison Israeli Subsidiary and Ocure of
infringement and litigation related to the Licensed Technology.   (iii)
Disclaimer of Warranty by Ocure; Limitation of Liability of Ocure;
Indemnification by the sublicensee of Ocure.

 



2.4 Agreements with Principals of Ocure



 

i) At the Closing, the Parties will agree upon the terms according to which
certain Principals of Ocure will, on or before any portion of the Secondary
Round is paid, enter into employment, consulting and service agreements, as
applicable, with Madison and/or the Madison Israeli Subsidiary, as applicable,
defining among other things compensation and commitment provisions as mutually
agreeable to the parties (the "Engagement Agreements"). The material terms upon
which such Engagement Agreements will be based on the terms attached hereto as
Exhibit C; Exhibit C shall also include a list of the Principals of Ocure who
shall enter into such consulting and service agreements.  

 

ii) The Engagement Agreements, as referred to in Section 2.4(i) above, will
contain escrow released provisions and repurchase rights to govern the common
shares issuable to the Principals that require and mandate the continued
involvement of the Principals in the future operations of any of Ocure, the
Madison Israeli Subsidiary or Madison (together the"Overall Enterprise"),and
most particularly during the entirety of the first 3 years of business following
the Closing, in order for the Principals to "retain" the entirety of the escrow
shares they individually or collectively subscribe for as per Section 3.4(i).
The Engagement Agreements will refer to and define among other things their
individual shareholdings, compensation and commitment terms as mutually
agreeable to the parties. Commencing 30 days from the date of payment of the
Secondary Round of the Financing, 10% of each Principals escrow securities,
shall be released, with 10% being released every 90 days thereafter over the
course of the initial 3 year engagement term, subject to certain acceleration
events as shall be provided for in the said Engagement Agreements.  



 



  5

 

  

iii) Upon execution of the Engagement Agreements provided for in Section 2.4(i)
above, Madison Israeli Subsidiary and the respective Principals of Ocure shall
enter into industry standard non-competition and non-disclosure agreements (the
"Non-Disclosure/Non-Competition Agreements"), on terms acceptable to the
parties, wherein such parties will agree not to develop directly or indirectly
products, services, or a business enterprise which could reasonably be expected
to be in any manner competitive to Madison and/or the Madison Israeli
Subsidiary.

 

iv) Ocure and Madison Israeli Subsidiary agree to work together in good faith to
develop a future financing strategy that provides adequate and on-going
capitalization to Madison in order to fund its future working capital
requirements and expansion initiatives. The parties shall negotiate in good
faith the timing and pricing of such future additional financings, with a view
to minimizing long-term dilution. It is agreed that during the Calendar year
2015, Madison will on a best efforts basis seek an additional financing round
consisting of 1,000,000 units at $1.00 per unit, each unit consisting of one
common share and one-half of one warrant for gross proceeds of $1,000,000. Full
warrants will be exercisable at $2.00 per share for two (2) years. Madison
understands that there may be interest from some outside third parties known to
the Principals to make investment into Madison, and as such agrees here to allow
for this financing to be arranged by the Principals, or as otherwise agreed by
the parties as may be necessary.

 

v) Following the consummation of the payment with respect to the Secondary Round
referenced in Section 3.2(c) the parties shall establish a Board of Directors
for Madison consisting of five (5) individuals (three representatives on behalf
of Ocure, and two representatives on behalf of Madison), such individuals to be
mutually agreed by the parties in advance, with a view to ensuring that the
composition of the Board includes appropriate industry, finance, accounting and
business experience. At such time, Madison shall procure a D&O liability
insurance in a per claim amount to be agreed upon between the parties, and the
terms of which and the identity of the insurer are reasonably satisfactory to
the Board, including the consent of the directors appointed by Ocure.

 

SECTION 3 CASH PAYMENTS, ROYALTIES, STOCK AND OPTIONS

 



3.1 Cash Payments. Madison shall provide $250,000 USD to Ocure as payment to
procure the License under the terms of this Agreement. These proceeds shall be
submitted by Madison to counsel for direct release to Ocure based on timed and
scheduled release dates derived from budgets and specific target milestones
mutually agreed upon by the parties as a general basis for such release. The
funding will be utilized by Ocure as required for the proper day to day
management and operation of the business by Ocure and development of the
Licensed Technology so that the Madison Israeli Subsidiary may carry out its
business plan of marketing Ocure Exclusive Licensed Products. The budgets and
milestones to be met by Ocure in obtaining and retaining such funding shall be
detailed in the materials provided to Madison as referenced below (where such
material has been provided to Madison to its satisfaction prior to the signature
of this Agreement), and contained specifically in Exhibit B hereto:



 



o A comprehensive 3-year proforma financial projection   o Copies of any/all
relevant contracts, documentation/ communications with interested parties (JV,
Strategic Alliance, investors, etc.)    o A Use of Proceeds for the initial
proposed $250,000 USD payment 



 

  6

 

 

o A detailed month-to-month Budget for the next 6 months (tied to the Use of
Proceeds)   o A table of expected milestones and deliverables for the next 6
months   o Articles of Association for the Company

 



3.2 

Schedule of Cash Payments  



  

Initial Round 

 

The initial round of $250,000, as referred to in Section 3.1 above, shall be
made available to the Madison Israeli Subsidiary in staged tranches, payable as
follows:

 



a. $10,000 (already paid at the signing of the Letter of Intent dated February
27, 2015),     b. $90,000 at the later of 11 May 2015 or the Effective Date.    
c. $150,000 at the later of 5 June 2015 or 18 calendar days after the Effective
Date.

 



Secondary Round 

 

The Secondary round of an additional $250,000 shall be made available to the
Madison Israeli Subsidiary at the end of the initial six months period from the
Effective Date provided that Ocure has delivered on its applicable commitments
and milestones as per Exhibit B for such six month period, the License shall and
have continued to be held in force, and that at such time and date, ownership
and right to any additional assets (not including the Licensed Technology) then
existing in Ocure will be fully transferred to the Madison Israeli Subsidiary.  

 

The Secondary Round shall follow the same tranche structure as the initial
payment with such amounts and release dates comprised of three (3) tranches,
payable as follows:  

 

a. $100,000 at the later of 6 November 2015 or 168 calendar days after the
Effective Date,     b. $100,000 at the later of 4 December 2015 or 196 calendar
days after the Effective Date, and     c. $50,000 at the later of 8 January 2016
or 230 calendar days after the Effective Date.

 

In the event that Ocure does not deliver on its applicable commitments and
milestones as per Exhibit B for Madison to invest the consummate the Secondary
Round payment to the Madison Israeli Subsidiary, and Madison elects not to pay
the Secondary Round payment, then this Agreement and the License thereunder
shall be terminated.  



 



  7

 

 



3.3

Royalties  



 

a. Reserved.   b. The parties shall co-operate in the further development of the
Licensed Technology and in such regard shall inform each other of all Know-how
and any New Inventions (as defined below) developed by the parties; such New
Inventions shall be owned by the Madison Israeli Subsidiary. Notwithstanding the
aforesaid, the Madison Israeli Subsidiary shall be required to pay Royalties,
whether attributable to Madison Israeli Subsidiary and/or to Madison Israeli
Subsidiary's sublicenses (as provided for in Section 3.3(c) below) on the Gross
Sales relating to the New Inventions.   For the purpose of this Agreement, "New
Inventions" shall mean: any inventions, improvement, development or enhancement
based upon, consists of, comprises, contains or incorporates the Licensed
Technology invented following the Effective Date by the Madison Israeli
Subsidiary, an Affiliate or Sublicensee.    c.  In consideration of the License
for the Licensed Technology and with respect to the New Inventions (as as set
out in Section 3.3(b) above, Ocure shall receive, and Madison Israeli Subsidiary
shall pay to Ocure, the following during the Term:

 

i) Royalties ("Royalties") calculated as 5% (five percent) of:

        

i. Gross Sales attributable to Madison Israeli Subsidiary; and     ii. Gross
Sales attributable to Madison Israeli Subsidiary's sublicenses, provided that
Royalties on any Sale of Ocure Exclusive Licensed Product(s) by Madison Israeli
Subsidiary to Madison Israeli Subsidiary's sublicenses shall not be due until
the resale of such Ocure Exclusive Licensed Product(s) by the sublicense.

 

(ii) Madison Israeli Subsidiary shall promptly pay to Ocure twenty percent (20%)
("Non-Sale Based Sublicense Consideration") of any cash or non-cash
consideration received, whether for sublicense initiation fee, annual fee,
sublicense milestone payments, or other such non sale based royalty
consideration payable by a sublicense as consideration for or under a
sublicense. Non Sale Based Sublicense Consideration does not include (i) the
Sale-based Royalties set forth in Section 3.3(c)(i)  payable to Ocure by Madison
Israeli Subsidiary under this Agreement, or (ii) any equity investments and/or
loans made by a sublicense in and to Madison Israeli Subsidiary, provided
however that such equity investments and/or loans are not made in consideration
for the grant of any sublicense. Any non-cash consideration received by the
Madison Israeli Subsidiary from such sublicenses shall be valued at its fair
market value as of the date of receipt.

 

d) Royalties and Non-Sale Based Sublicense Consideration payable by Madison
Israeli Subsidiary to Ocure under this Section 3.3 shall be accompanied by
reports as set forth in Section 3.3 (f, g) below.     e) Payments of Royalty and
Non-Sale Based Sublicense Consideration: The Royalty and Non-Sale Based
Sublicense Consideration payments shall be calculated on a calendar quarter
basis and paid, without set-off or counterclaim, for each quarter within 60 days
of the end of such quarter. Any amounts not paid within 60 days shall bear
interest, calculated from the end of the quarter for which such payment was
due,at the prime lending rate charged by HSBC to its most credit worthy
customers plus two percent (2%). To the extent that the revenue received by
Madison Israeli Subsidiary for the manufacturing, distribution, sale, licensing,
franchising or exploitation of the Licensed Technology is in a form other than
the lawful currency of the United States, the Royalty shall be paid to Ocure in
the lawful currency of the United States based on published foreign exchange
rates (as constituted on the last day of the applicable quarter) reasonably
designated by Ocure. Madison Israeli Subsidiary shall be responsible for
maintaining books and records in accordance with Generally Accepted Accounting
Principles as required by international accounting standards which accurately
document its revenues and the Royalty. Payment of Value Added Tax - or of any
analogous foreign tax, charge or levy (if charged), applicable to the sale of
Ocure Exclusive Licensed Products shall be added to each payment in accordance
with the statutory rate in force at such time.

 

  8

 

 

f) Report of Sales: Within 60 days following the close of the first calendar
quarter in which there are any revenues generated from the Licensed Technology,
Madison Israeli Subsidiary shall provide Ocure with a full written report
showing the sales in such quarter and the amount of Royalty payable with respect
thereto, certified by the accountant for Madison Israeli Subsidiary. Thereafter,
within 60 days following the close of each calendar quarter, Madison Israeli
Subsidiary shall provide Ocure with a written report showing the amount of sales
in such quarter and the amount of Royalty and/or Non-Sale Based Sublicense
Consideration payable with respect thereto. Madison Israeli Subsidiary shall
require and cause its Affiliates and sublicenses to prepare and provide similar
such reports to Ocure.   g) Examination of Books and Records: Upon the written
request of Ocure and, except as otherwise provided below, at Ocure' expense,
Madison Israeli Subsidiary shall allow and make available on an annual basis its
books and records to be examined and audited by a registered auditing firm for
the purpose of determining compliance with Royalty and Non-Sale Based Sublicense
Consideration payment obligations under this Agreement, where such books shall
be managed in accordance with Generally Accepted Accounting Principles as
required by international accounting standards. If such audit discloses any
discrepancy in the amount of Royalty and/or Non-Sale Based Sublicense
Consideration paid, the appropriate adjustment shall be made immediately
thereafter. To the extent of an overpayment, the amount due from Ocure shall be
deducted from future payments. In the event that any such examination or audit
shall determine that the Royalty and/or Non-Sale Based Sublicense Consideration
actually paid for any period was less than 95% of the amount properly payable,
or was greater than the amount that should have been paid, Madison Israeli
Subsidiary shall pay the reasonable expenses actually incurred by Ocure in
connection therewith, in addition to all previously unpaid Royalties and
Non-Sale Based Sublicense Consideration. Ocure and its representatives shall not
use or disclose such books and records, nor any of the specific information
contained therein, to any third parties except as reasonably necessary if
Madison Israeli Subsidiary is in breach of this Agreement. Madison Israeli
Subsidiary shall, and shall require and cause its Affiliates and sublicenses to
retain such books of accounts for five (5) years after the end of each calendar
year during the period of this Agreement, and, if this Agreement is terminated
for any reason whatsoever, for five (5) years after the end of the calendar year
in which such termination becomes effective.   h) Should any payment required to
be made to Ocure in accordance with the provisions of this Agreement be subject
to withholding of any taxes assessable upon Ocure, the Madison Israeli
Subsidiary shall inform Ocure of such withholding requirement sufficiently in
advance of such withholding to allow Ocure to obtain and provide the Madison
Israeli Subsidiary with an appropriate certificate of exemption, if available.
No withholding shall be made if an exemption is obtained. All payments made
shall be free and clear of any other withholding of any kind.

 

  9

 

 

3.4 Payment of Stock/Options: In addition to the above, and as consideration for
the grant of the License, Madison will grant the following to Ocure at the
Closing:

 



(i) Immediately after the Closing and for a period of one month, the
Shareholders of Ocure and certain individuals designated by Ocure, all as set
out in Exhibit D hereto (the "Designated Parties"), shall have opportunity to
purchase and acquire an equity stake in Madison (trading symbol MAVT: OTCPK)
that will equate to a collective ownership stake of up to 1,775,000 shares of
common stock in Madison, of 25% of the shares of Madison issued, in addition to
the approximately 7.100,000 issued and outstanding Madison shares, or otherwise
held for issuance, as at the date the Initial Round of Financing has been paid
to Ocure. Each of theDesignated Parties, or any of their respective designees
will have the right to acquire such proportion of the said Madison shares as
equals his/her proportion of equity shares of Ocure. The shares available for
acquisition in Madison by the Designated Parties shall have an associated par
value purchase price of $0.001/share and shall be accompanied by an industry
standard form share subscription agreement to be completed by each of the
Designated Parties, which shall include certain representations and warranties
surrounding investor suitability and accreditation (whether accredited or
non-accredited), residency declaration, security law required share escrow
provisions, amongst other required regulatory disclosure. A certified check,
bank draft, or wire transfer, shall accompany each executed subscription
agreement.   (ii) In addition to the shares in Section 3.4(i), Madison shall
establish an incentive stock option plan reserving up to 20% of the Madison
issued share capital, as of the Closing (including in such issued share capital
number the shares of Designated Parties as provided for in Section 3.4(i) above)
for purchase on exercise of any potential future options. Option allocations for
the Principals of Ocure who are to serve as members of management and the Board
of Madison shall be negotiated by the parties and granted upon establishment of
the option plan and execution of an Engagement Agreement with each such
Principal as per Section 2.4(i). The Principals shall be granted options in such
number as is determined at the Closing and as set out in Exhibit E hereto, with
an expiry date as indicated in such Exhibit E, although each option will expire
upon such Principal's Engagement Agreement terminating. Without affecting the
foregoing, Madison, the Principals and other parties as may be deemed
appropriate may be granted options, such number to be determined on a
case-by-case basis, carrying a future expiration date, unless they leave the
employ of the organization prior to such time. Each party shall be granted
options at a price equal to (i) the investment price associated with the
financing underlying the investment payments as per Sections 3.1 and 3.2) or, if
lower than such investment price (ii) the closing trading price of Madison's
shares on the stock market or quotation system on the day prior to the option
grant.



 

3.5 Overhead Fee. The Madison Israeli Subsidiary shall pay a monthly overhead
fee to Van Leer Technology Ventures Jerusalem Ltd. ("Van Leer"), in the amount
of $1,000 per month plus VAT (if and to the extent applicable), for office
overhead services provided by Van Leer to Madison Israeli Subsidiary.

 

  10

 

  



3.6 Country; Place of Payment; Interest; Foreign Taxes.



 

a) All dollar amounts referred to in this Agreement are expressed in United
States dollars and all payments to Ocure shall be made in United States dollars
by check payable to "Ocure Ltd." or by electronic wire transfer to Ocure as
follows:

  



 

Wire To:

Ocure Ltd.  

Bank Name: Bank Leumi  

Bank Account No.: 047250082 

Branch No.: 968  

Swift Code: LUMIILITXXX  

IBAN: IL76 0109 6800 0004 7250 082 



 

b) If Madison Israeli Subsidiary receives revenues from Gross Sales or
consideration from sublicenses in currency other than United States dollars,
revenues shall be converted into United States dollars at the conversion rate
for the foreign currency used by Madison Israeli Subsidiary's bank on the day
the bank credits such funds to Madison Israeli Subsidiary's account.   c)
Madison Israeli Subsidiary shall pay all taxes which may be assessed or levied
on, or on account of, the Ocure Exclusive Licensed Product made, used, sold,
leased, transferred, or disposed of hereunder and all taxes (other than taxes
imposed by the United States of America or the states or jurisdictions within
such States) levied on or on account of the amounts (including royalty payments)
payable to, or for the account of Madison Israeli Subsidiary under this
Agreement. These taxes are not deductible from any payments due Ocure.

 

3.7 No Dilution. The Initial Round and the Secondary Round of Financing will be
raised at USD$1.00 per share, and Madison will not issue any common shares at a
price below $1.00 per share until completion of the Secondary Round without the
consent of Ocure.

 

SECTION 4 PATENT AND REIMBURSEMENT

 

4.1 Ocure shall work closely with Madison Israeli Subsidiary to develop a
suitable strategy for the prosecution and maintenance of Ocure Patents; provided
that Ocure shall maintain final authority in all decisions regarding the
prosecution and maintenance of Ocure Patents. Madison Israeli Subsidiary shall
promptly reimburse Ocure for all pre-approved future documented attorneys' fees,
expenses, official fees and other charges incident to the preparation,
prosecution and maintenance of Ocure Patents. Madison Israeli Subsidiary may
elect to surrender Ocure Patent rights in any country upon at least sixty (60)
days' prior written notice to OcureThereafter, such country shall be deleted
from the scope of the License in relation to such patent(s) or application(s)
and Ocure shall be free to grant rights in and to such patents or patent
applications solely with respect to such country to third parties, without
further notice or obligation to the Madison Israeli Subsidiary, and the Madison
Israeli Subsidiary shall have no rights whatsoever to exploit such patents or
patent applications in such country. Such notice shall not relieve Madison
Israeli Subsidiary from responsibility to reimburse Ocure for patent-related
expenses incurred prior to the expiration of the sixty (60) day notice period
(or such longer period specified in Madison Israeli Subsidiary's notice). Ocure
shall provide Madison Israeli Subsidiary with itemized statements reflecting the
expenses owed to Ocure for the preparation, prosecution and maintenance of Ocure
Patents and Madison Israeli Subsidiary shall reimburse Ocure for such expenses
within thirty (30) days after receipt of such statement.

 

  11

 

 

4.2 Although the Madison Israeli Subsidiary shall be responsible and maintain
final authority in all decisions regarding the selection and management of
patent counsel, both Ocure and Madison Israeli Subsidiary will be involved in
all phases of patent prosecution: preparation, office action responses, filing
strategies for continuation or divisional applications, etc. Madison Israeli
Subsidiary will request that copies of all documents prepared by patent counsel
be provided to Ocure for review and comment prior to filing to the extent
practicable under the circumstances. Each application and every patent
registration relating to the Licensed Technology shall be made and registered in
the name of Ocure.   4.3 Madison Israeli Subsidiary shall confer with Ocure as
to the countries in which Madison Israeli Subsidiary shall seek patent
protection, but may make the final decision in its discretion.   4.4 Madison
Israeli Subsidiary and its sublicenses shall comply with all United States and
foreign laws with respect to patent and copyright marking of Ocure Exclusive
Licensed Product(s).   4.5 Madison Israeli Subsidiary shall provide to Ocure
prompt notice of all matters that come to Madison Israeli Subsidiary's attention
that may affect the preparation, prosecution or maintenance of any Ocure
Patents. In particular, Madison Israeli Subsidiary must immediately notify Ocure
if Madison Israeli Subsidiary or any Affiliate or sublicense does not qualify as
a "small entity" as provided by the United States Patent and Trademark Office.

 

SECTION 5 TERM AND TERMINATION 

 

5.1 This Agreement shall terminate at the end of the Term unless sooner
terminated as herein provided.   5.2 Madison Israeli Subsidiary, at its option,
may terminate this Agreement at any time by giving ninety (90) days prior
written notice to Ocure of Madison Israeli Subsidiary's intent to terminate.  
5.3 Ocure, at its option, may terminate this Agreement as follows:

 

a) Upon Madison Israeli Subsidiary's failure to cure a monetary breach of more
than $10,000 within ninety (90) days after receiving written notice of such
breach from Ocure; or     b) Upon Madison Israeli Subsidiary's failure to cure a
breach of a material term (other than a monetary breach) within one hundred
eighty days (180) days after receiving written notice of such breach from Ocure;
or     c) An examination by Ocure's accountant pursuant to Section 3.3 f, g
shows an underreporting or underpayment by Madison Israeli Subsidiary in excess
of twenty (20%) for any twelve (12) month period; or     d) Madison Israeli
Subsidiary provides any false report, which has not been corrected within sixty
(60) days after written notice thereof by Ocure or within sixty (60) days after
Madison Israeli Subsidiary becomes aware that false information has been
provided, whichever occurs earlier.

 

  12

 

 

5.4 If Madison or the Madison Israeli Subsidiary passes a resolution for
voluntary winding up or a winding up application is made against it and not set
aside within sixty (60) days, or if a receiver or liquidator is appointed and
has not been removed within sixty (60) days, or enters into winding up or
insolvency or bankruptcy proceedings which have not been set aside within sixty
(60) days, all duties of Ocure and all rights (but not duties) of Madison
Israeli Subsidiary under this Agreement shall immediately terminate without the
necessity of any action being taken by Ocure or by Madison Israeli Subsidiary;
and in addition, Ocure, at its option, may terminate this Agreement immediately
upon written notice to Madison Israeli Subsidiary. Madison and/or Madison
Israeli Subsidiary each undertake to notify Ocure within three (3) days if any
of the abovementioned events occur.   5.5 Upon termination of this Agreement,
except under Section 5.1, Madison Israeli Subsidiary shall have ninety (90) days
to complete the manufacture of work in progress and one hundred eighty (180)
days to complete the sale of any Ocure Exclusive Licensed Product(s) in stock or
in the course of manufacture at the time of termination; provided, however, that
all such Sales are subject to the royalty and accounting obligations set forth
in this Agreement, even if such royalty obligations arise from transactions
subsequent to the effective date of termination.   5.6 Upon termination of this
Agreement, Madison Israeli Subsidiary shall, return to Ocure within thirty (30)
days all Confidential Information fixed in any tangible medium of expression and
all material relating to the Licensed Technology. Upon termination of this
Agreement for any reason other than the expiration of its Term, the License
shall terminate, the Licensed Technology and all rights included therein shall
revert to Ocure, and Ocure shall be free to enter into agreements with any other
third parties for the granting of a license or to deal in any other manner with
such right as it shall see fit at its sole discretion.     Without derogating
from the above, upon the termination of the Agreement any time for any reason
other than the expiration of its term, the Madison Israeli Subsidiary shall
transfer and assign to Ocure all of its rights in the New Inventions and any
information and documents, in whatever form, relating thereto, including without
limitation any data, results, regulatory information (including applications,
registrations, licenses, authorizations, approvals and all clinical studies,
tests, and manufacturing batch records relating to Ocure Exclusive Licensed
Products, and all data contained in any of the foregoing) and files that relate
to the Licensed Technology and the Ocure Exclusive Licensed Products.   5.7
Madison Israeli Subsidiary's obligation to pay Royalties and/or Non-Sale Based
Sublicense Consideration accrued during the Term of this Agreement under Section
3.3 hereof and/or pursuant to Section 5.5 above shall survive termination of
this Agreement. For the avoidance of doubt, the parties acknowledge and agree
that in no event shall the termination of this Agreement release Madison Israeli
Subsidiary, its Affiliates or sublicenses from the obligation to pay any amounts
that become due on or before the effective date of termination.   5.8
Notwithstanding termination of this Agreement any section of this Agreement
which by its nature is intended to survive termination, shall so survive.

 

  13

 

 

SECTION 6 CONFIDENTIALITY

 

6.1 Each Party agrees to maintain in confidence and not to disclose to any third
party any Confidential Information received from the other Party pursuant to
this Agreement, including any Confidential Information disclosed to the other
Party prior to the Effective Date; provided however, that Confidential
Information may be disclosed to legal counsel or, upon execution of an
appropriate confidentiality agreement, to sublicensees or potential
sublicensees, corporate partners or potential corporate partners, investment
bankers or consultants. Each Party agrees to ensure that its employees have
access to Confidential Information only on a need-to-know basis and that they
are obligated to abide by the confidentiality obligations hereunder and such
party shall be responsible for the compliance of any such persons with the
confidentiality provisions and for any harm caused to the other party as a
result of such disclosure. The foregoing obligation shall not apply to: 

 

a) Information that is known to the receiving party prior to the time of
disclosure, in each case, to the extent evidenced by written records promptly
disclosed to the disclosing party upon receipt of the Confidential Information;
  b) Information disclosed to the receiving party by a third party that has a
right to make such disclosure without any obligation of confidentiality;   c)
Information that is independently developed by the receiving party by employees
not having access to or knowledge of the disclosing party's Confidential
Information, in each case, to the extent evidenced by written records disclosed
to the receiving party;   d) Information that becomes patented, published or
otherwise part of the public domain as a result of acts by the disclosing party,
or a third person obtaining such information as a matter of right without any
obligation of confidentiality;   e) Information that is required to be disclosed
by order of any governmental authority or a court of competent jurisdiction;
provided that the receiving party shall use reasonable efforts to obtain
confidential treatment of such information by the authority or court.

 

6.2 The placement of a copyright notice on any Confidential Information shall
not be construed to mean that such information has been published and will not
release Madison or Madison Israeli Subsidiary from their obligation of
confidentiality hereunder. 

  

SECTION 7 INFRINGEMENT AND LITIGATION 

 

7.1 Ocure and Madison Israeli Subsidiary are responsible for notifying each
other promptly of any infringement of Ocure Patents or any misappropriation of
Ocure Confidential Information that may come to their attention. Ocure and
Madison Israeli Subsidiary shall consult one another in a timely manner
concerning any appropriate response thereto.   7.2 With respect to any Ocure
Patents licensed to Madison Israeli Subsidiary pursuant to this Agreement,
Madison Israeli Subsidiary shall have the right, but not the obligation to
prosecute in its own name such infringement or misappropriation at its own
expense, so long as such License is exclusive at the time of the commencement of
such action. Before Madison Israeli Subsidiary commences an action with respect
to any infringement of such patents, Madison Israeli Subsidiary shall give
careful consideration to the views of Ocure in making its decision whether or
not to sue. The Madison Israeli Subsidiary shall, or, if relevant, shall make
best efforts to ensure that its Affiliate or sublicensee shall, continuously
keep Ocure apprised of all developments in the action and shall continuously
provide Ocure with full information and copies of all documents relevant to the
proceedings, including without limitation, all documents filed with the courts
by the parties to the legal action(s) and all correspondence with the other
parties to the proceedings, and shall seek Ocure's input on any substantive
submissions or positions taken in the litigation regarding the scope, validity
or enforceability of the Ocure Patents. Madison Israeli Subsidiary shall not
settle or compromise any such suit in a manner that imposes any obligations or
restrictions on Ocure or grants any rights to Ocure Patents, without Ocure's
advance written consent. Financial recoveries from any such litigation will
first be applied to reimburse Madison Israeli Subsidiary for its outside counsel
fees and court costs, following which Ocure will be reimbursed for same. After
which, any additional recoveries, after the deductions set forth above, will be
split 65% to Madison Israeli Subsidiary and 35% to Ocure and the Madison Israeli
Subsidiary shall pay Royalties on the portion of the recovery related to sales,
or sublicensee consideration payments, on the portion of the recovery not
related to sales, with respect thereof, provided however that if the Madison
Israeli Subsidiary notified Ocure that it shall not be prosecuting such
infringement, and Ocure initiated proceedings on its own costs and expenses -
any recovery obtained in such action shall be paid to Ocure (minus costs and
expenses, if any, paid by the Madison Israeli Subsidiary).

 

  14

 

 

7.3 Madison Israeli Subsidiary's prosecution rights under Section 7.2 shall be
subject to the continuing right of Ocure to intervene and join Madison Israeli
Subsidiary in any claim or suit for infringement or misappropriation of Ocure
Patents. If Ocure elects to join as a party, Ocure shall jointly control the
action with Madison Israeli Subsidiary. Ocure shall retain the right to hire its
own counsel, the costs of which are reimbursable as set forth in Section 7.2.
Any financial recoveries shall be shared equally between Ocure and Madison
Israeli Subsidiary.

 

In any claim or suit for infringement of Ocure Patents under Section 7.2,
Madison Israeli Subsidiary may request that Ocure join as a party. Madison
Israeli Subsidiary shall not join Ocure as a party to any action without Ocure's
prior written consent, which shall not be unreasonably withheld, subject to the
following conditions: 

 

a) In the event the court or other adjudicating body requires that Ocure be
joined as an indispensable party or in some other capacity to establish or
maintain standing to an infringement action, Madison Israeli Subsidiary shall
immediately notify Ocure of the same and transmit the corresponding court
documents to allow for Ocure to respond as it deems appropriate. If the court or
other adjudicating body ultimately maintains such requirement, then Ocure shall
consent to joinder, and Madison Israeli Subsidiary may join Ocure, as a party in
such action.  

 

b) Madison Israeli Subsidiary shall reimburse Ocure for any out-of-pocket costs
and expenses Ocure incurs, including reasonable attorneys' fees, as part of an
action brought by Madison Israeli Subsidiary in which Madison Israeli Subsidiary
has requested Ocure join as a party, irrespective of whether Ocure becomes a
co-plaintiff. 

 

7.4 If Madison Israeli Subsidiary fails to prosecute such infringement or
misappropriation, Ocure shall have the right, but not the obligation, to
prosecute such infringement or misappropriation at its own expense. In such
event, financial recoveries will be entirely retained by Ocure.   7.5 In any
action to enforce any of the Ocure Patents, either Party, at the request and
expense of the other Party, shall cooperate to the fullest extent reasonably
possible. This provision shall not be construed to require either Party to
undertake any activities, including legal discovery, at the request of any third
party except as may be required by lawful process of a court of competent
jurisdiction.   7.6 If a declaratory judgment action is brought naming Madison
Israeli Subsidiary or Ocure as a defendant and alleging invalidity or
unenforceability of any of the Ocure Patents, whether brought as an
independently filed declaratory judgment action or as a counterclaim in any
infringement-related litigation, Ocure may elect to take over the sole defense
of the declaratory judgment action or the declaratory judgment counterclaim
portion of the other litigation, at its own expense. Each party shall promptly
notify the other party hereto of its receipt of any such allegations. Madison
Israeli Subsidiary shall cooperate fully with Ocure in connection with any such
defense.

 

  15

 

 

7.7 In the event that Madison Israeli Subsidiary does challenge the validity or
enforceability of one or more of the Ocure Patents (or any claims therein),
Ocure may, at its option, upon written notice to Madison Israeli Subsidiary: (1)
terminate this Agreement or (2) require an augmented royalty of up to two (2)
times the Royalties payable under Section 3.1 or equal to 8%.Such challenge of
validity or enforceability includes, but is not limited to, actions before the
United States Patent and Trademark Office, such as through reexamination. Any
challenge by Madison Israeli Subsidiary of the Patents shall be brought in the
United States District Court in Harris County, Texas, or, when appropriate, the
United States Patent and Trademark Office, with at least thirty (30) days
written notice to Ocure. Madison Israeli Subsidiary shall pay all of Ocure's
reasonable attorneys' fees, costs, and expenses associated with an unsuccessful
challenge. A challenge shall be deemed unsuccessful if any claim of a challenged
Ocure Patent remains valid and enforceable after the challenge (even when the
claim is narrowed in scope). Under no circumstance shall Ocure pay any of
Madison Israeli Subsidiary's attorneys' fees, costs, and expenses related to any
challenge of one or more of the Ocure Patents.   7.8 Non-assert. Madison Israeli
Subsidiary and Ocure agree that Madison Israeli Subsidiary shall not assert
Ocure Patents infringement claims against not-for-profit research institutions
for activities related to research, teaching, education, or academic purposes.

 

SECTION 8 DISCLAIMER OF WARRANTY; LIMITATION OF LIABILITY; INDEMNIFICATION

 



8.1 Ocure represents and warrants that Ocure has not received notice of any
claim by a third party of an ownership interest in or infringement of third
party rights by the Ocure Patents. Except for the foregoing and as set forth in
Section 12.2, Ocure makes no representations or warranties of any kind, express
or implied, concerning the Ocure Patents, including, but not limited to,
representations and warranties as to non-infringement, merchantability and
fitness for any particular purpose.   8.2 THE OCURE PATENTS AND THE LICENSED
TECHNOLOGY, AND ANY OTHER INFORMATION OR TECHNOLOGY PROVIDED BY OCURE AND USED
IN THE MANUFACTURE, USE, IMPORT, SALE, OFFER FOR SALE, LEASE, OR OTHER TRANSFER
OF OCURE EXCLUSIVE LICENSED PRODUCT(S) ARE PROVIDED ON AN "AS IS" BASIS AND
OCURE MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
THERETO. BY WAY OF EXAMPLE BUT NOT OF LIMITATION, OCURE MAKES NO REPRESENTATIONS
OR WARRANTIES (I) OF COMMERCIAL UTILITY, OR (II) OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, OR (III) THAT THE USE OF THE OCURE PATENTS, OR THE
LICENSED TECHNOLOGY, OR OCURE EXCLUSIVE LICENSED PRODUCT(S) WILL NOT INFRINGE
ANY PATENT, COPYRIGHT, TRADEMARK, OR OTHER PROPRIETARY OR PROPERTY RIGHTS OF
OTHERS.



 



  16

 



 



8.3  

IN NO EVENT SHALL OCURE BE LIABLE TO MADISON OR MADISON ISRAELI SUBSIDIARY OR
MADISON ISRAELI SUBSIDIARY'S SUBLICENSES, OR THEIR RESPECTIVE SUCCESSORS OR
ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM (I) ARISING FROM THE USE OF
THE LICENSED TECHNOLOGY, OR (II) ARISING FROM THE MANUFACTURE, USE, IMPORT, OR
SALE OR OFFER FOR SALE, LEASE OR OTHER TRANSFER OF OCURE EXCLUSIVE LICENSED
PRODUCT(S). IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY (I) FOR
LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR (II) FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES OF ANY KIND,
EVEN IF SUCH PARTY IS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. 



 



UNDER NO CIRCUMSTANCES THE LIABILITY OF ANY PARTY UNDER OR ARISING OUT OF THIS
AGREEMENT, WHETHER FOR BREACH OF CONTRACT, IN TORT (INCLUDING BUT NOT LIMITED TO
NEGLIGENCE) OR OTHERWISE SHALL EXCEED IN AGGREGATE AN AMOUNT OF $500,000 (FIVE
HUNDRED THOUSAND) USD.

 

8.4 MADISON AND MADISON ISRAELI SUBSIDIARYSHALL INDEMNIFY, DEFEND, AND HOLD
HARMLESS OCURE, ITS TRUSTEES, OFFICERS, SHAREHOLDERS, AGENTS, SUBCONTRACTORS,
STUDENTS AND EMPLOYEES (INDIVIDUALLY, A "INDEMNIFIED PARTY", AND COLLECTIVELY,
THE "INDEMNIFIED PARTIES") FOR, FROM AND AGAINST ANY AND ALL LIABILITY, LOSS,
DAMAGE, ACTION, CLAIM OR EXPENSE SUFFERED OR INCURRED BY THE INDEMNIFIED PARTIES
(INCLUDING, BUT NOT LIMITED TO,ATTORNEYS' FEES AND OTHER COSTS AND EXPENSES OF
LITIGATION) (INDIVIDUALLY, A "LIABILITY", AND COLLECTIVELY, THE "LIABILITIES")
BASED UPON, ARISING OUT OF, OR OTHERWISE RELATING TO THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION ANY CAUSE OF ACTION RELATING TO PRODUCT LIABILITY, CONCERNING
ANY BREACH OF THIS AGREEMENT BY MADISON OR MADISON ISRAELI SUBSIDIARYOR ANY OF
ITS SUBLICENSES,USE OF THE OCURE PATENT RIGHTS GRANTED AND/OR LICENSED
TECHNOLOGY UNDER THIS AGREEMENT BY MADISON ISRAELI SUBSIDIARY OR ANY OF ITS
SUBLICENSES, OR OCURE EXCLUSIVE LICENSED PRODUCT MANUFACTURED, USED, IMPORTED,
SOLD OR OFFERED FOR SALE, LEASED, TRANSFERRED OR OTHERWISE DISPOSED OF PURSUANT
TO ANY RIGHT OR LICENSE GRANTED UNDER THIS AGREEMENT.   8.5 The Indemnified
Party shall promptly notify Madison Israeli Subsidiary of any claim or action
giving rise to Liabilities. Madison Israeli Subsidiary shall have the right to
defend any such claim or action, at its cost and expense with attorneys
satisfactory to Ocure. Madison Israeli Subsidiary shall not settle or compromise
any such claim or action in a manner that imposes any restrictions or
obligations on Ocure or grants any rights to the Ocure Patents or Ocure
Exclusive Licensed Product(s) without Ocure's prior written consent. If Madison
Israeli Subsidiary fails or declines to assume the defense of any such claim or
action within thirty (30) days after notice thereof,or if representation of such
Indemnified Party by the counsel retained by Madison Israeli Subsidiary would be
inappropriate because of actual or potential differences in the interests of
such Indemnified Party or any other party represented by such counsel, Ocure may
assume the defense of such claim or action for the account and at the risk of
Madison Israeli Subsidiary, and any liabilities related thereto shall be
conclusively deemed a liability of Madison Israeli Subsidiary. Madison Israeli
Subsidiary shall pay promptly to the Indemnified Party any Liabilities to which
the foregoing indemnity relates, as incurred. The indemnification rights of
Ocure or any other Indemnified Party contained herein are in addition to all
other rights which Ocure or such other Indemnified Party may have at law or in
equity or otherwise.

 

  17

 

 

SECTION 9 RESERVED

 

SECTION 10 REPRESENTATIONS AND WARRANTIES

 

Representations and Warranties of Ocure

 

Ocure is the sole owner of the Ocure Patents.

 

Due Establishment. It is an independent legal entity formally established at its
place of incorporation, and has obtained all government approvals and
registrations necessary for its existence, which approvals and registrations are
continuing and effective and it has sufficient authority to conduct its business
in accordance with its business license, approval certificate, articles of
association or similar corporate documents; 

 

Litigation. There is no lawsuit, arbitration or other legal or government
procedure pending or threatened against it which, based on its knowledge, could
materially and adversely affect its performance of this Agreement; 

 

Disclosure. It has disclosed to each of the other parties all documents issued
by any Government Authority that might have a material adverse effect on the
performance of its obligations under this Agreement; 

 

No Dissolution. It is not the subject of any liquidation or dissolution
proceedings; and 

 

No Bankruptcy. It has neither been declared bankrupt by a court of competent
jurisdiction nor entered into any bankruptcy proceedings.

 

Representations and Warranties of Madison and Madison Israeli Subsidiary

 

Due Establishment. It is an independent legal entity formally established at its
place of incorporation, and has obtained all government approvals and
registrations necessary for its existence, which approvals and registrations are
continuing and effective and it has sufficient authority to conduct its business
in accordance with its business license, approval certificate, articles of
association or similar corporate documents; 

 

Authorization. It is fully authorized to sign this Agreement and to fulfill its
obligations hereunder; 

 

No Violation. Its signing of this Agreement and performance of any of its
obligations hereunder will not violate its business license, approval
certificate, articles of association or similar corporate documents; any
applicable Laws, or the conditions attached to any authorization or approval
granted by any Government Authority; and any agreement which is binding on the
party; 



 



  18

 

 

Litigation. There is no lawsuit, arbitration or other legal or government
procedure pending or threatened against it which, based on its knowledge, could
materially and adversely affect its performance of this Agreement; 

 

Disclosure. It has disclosed to each of the other parties all documents issued
by any Government Authority that might have a material adverse effect on the
performance of its obligations under this Agreement; 

 

No Dissolution. It is not the subject of any liquidation or dissolution
proceedings; and 

 

No Bankruptcy. It has neither been declared bankrupt by a court of competent
jurisdiction nor entered into any bankruptcy proceedings. 

 

SECTION 11 NOTICES

 



11.1 

Any notice or other communication of the Parties required or permitted to be
given or made under this Agreement shall be in writing and be deemed effective
upon receipt if delivered personally, by reputable courier, by facsimile with
confirmation or electronic transmission with confirmation, or by certified or
registered mail, postage prepaid, return receipt requested, addressed to the
other Party as follows (or as changed by written notice pursuant to this
Section): 



 

If for Ocure:  

Attention: Mr. Amos Bar-Shalev  

Ocure Ltd.  

High-Tech Village, Givat Ram Campus,  

Hebrew University,   

P.O. Box 39158  

Jerusalem 91391 

Israel 

Tel.: ______________Fax.: _____________  

E-mail: amosbarshalev@gmail.com

 

If for Madison:   

Attention: Eugene Gregorio_ 

 Madison Ventures Inc.  

1208 Tamarind Road, Dasmarinas Village,  

Makati City, Metro Manila,  

Philippines 1222 

Tel.: +52 (442) 388-2645  

E-mail: gene.gregorio@gmail.com

 

If for Madison Israeli Subsidiary:   

Attention: Miryam Sani and Vered Caplan  

Madison-ILLtd.  

9 Etzel St. Ramat Gan Israel, 52284 Israel 

Tel.: 011-972523496664  

E-mail: mirisani@013.net and vered.c@orgenesis.com 



 



  19

 

 

SECTION 12 ADDITIONAL PROVISIONS

 

12.1 Legal Compliance. Madison Israeli Subsidiary shall comply with all
prevailing laws, rules and regulations pertaining to the development, testing,
manufacture, marketing, sale, use, import or export of Ocure Patents and Ocure
Exclusive Licensed Product(s). Madison Israeli Subsidiary and its sublicenses
shall comply with all United States laws and regulations controlling the export
of certain commodities and technical data, including without limitation all
Export Administration Regulations under the United States Department of Commerce
and International Traffic in Arms Regulations under the Department of State.
Among other things, these laws and regulations prohibit or require an Exclusive
License for the export of certain types of commodities and technical data to
specified countries. Madison Israeli Subsidiary hereby gives written assurance
that it will comply with, and will make best commercial efforts to cause its
sublicenses to comply with, all United States export control laws and
regulations, that Madison Israeli Subsidiary bears sole responsibility for any
violation of such laws and regulations by itself or its sublicenses, and that it
will indemnify, defend, and hold Ocure harmless (in accordance with Section 8.4)
for the consequences of any such violation.   12.2 Power and Authority; Due
Authorization; No Conflict; Enforceability; Binding Effect. Each Party
represents and warrants to the other Party that (i) such Party has the power and
authority to execute, deliver and perform its obligations under this Agreement,
(ii) the execution, delivery and performance of this Agreement have been duly
authorized by such Party and does not and shall not conflict with any agreement
or instrument to which it is bound, (iii) this Agreement constitutes the legal,
valid and binding obligation of such Party, enforceable against it in accordance
with its terms, and (iv) this Agreement, and the interests, rights, duties and
obligations hereunder, shall be binding upon, and inure to the benefit of, the
Parties and their respective successors and permitted assigns.   12.3 Entire
Agreement; Further Assurances. This Agreement, including Exhibits A and B
attached hereto, constitutes the entire agreement between the Parties, and
supersedes any prior or contemporaneous negotiations, understandings and
agreements, with respect to the subject matter hereof. Each Party shall execute
and deliver such further documents and take such further actions as may be
required or reasonably requested by the other Party to effectuate the purposes
of this Agreement.   12.4 No Assignment; No Amendment; No Waiver. This Agreement
may not be assigned or transferred, in whole or in part, by operation of law or
otherwise, by either Party without the prior written consent of the other Party,
which consent shall not be unreasonably withheld, conditioned or delayed. This
Agreement may not be amended or modified, by course of conduct or otherwise,
except in a writing duly executed by each of the Parties. Any waiver of any
provision of this Agreement shall be in writing duly executed by the waiving
Party. The failure or delay by either Party to seek redress for any breach or
default under this Agreement, or to insist upon the strict performance of any
provision of this Agreement, shall not constitute a waiver thereof or of any
other provision of this Agreement, and such Party shall have all remedies
provided herein and at law and in equity with respect to such act and any
subsequent act constituting the same.   12.5 Reserved.

 

  20

 

 

12.6 Resolution of Disputes.

 

a) In the event of any dispute or disagreement between the Parties either in
interpreting any provision of this Agreement or about the performance of either
Party and upon the written request of either Party, each of the Parties will
appoint a designated representative to attempt to resolve such dispute or
disagreement. The designated representatives will discuss the problem and
negotiate in good faith in an effort to resolve the dispute without any formal
proceedings. The specific format of such discussion shall be left to the
discretion of the designated representatives. No litigation for the resolution
of such dispute may be commenced until the designated representatives have met
and either Party has concluded in good faith that amicable resolution through
continued negotiation does not appear likely (unless either Party fails or
refuses to appoint a designated representative and schedule a meeting of such
representatives within thirty (30) days after a request to do so by the other
Party). 

 

b) Each party shall continue to perform its undisputed obligations under this
Agreement pending final resolution of any dispute arising out of or relating to
this Agreement; provided, however, that a party may suspend performance of its
undisputed obligations during any period in which the other party fails or
refuses to perform its undisputed obligations. Nothing in this Section 12.6(b)
is intended to relieve Madison Israeli Subsidiary from its obligation to make
undisputed payments pursuant to Sections 3 and 4 of this Agreement. 

 

c) The parties agree that all applicable statutes of limitation and time-based
defenses (such as estoppel and laches) shall be tolled while the procedures set
forth in Sections 12.6(a) are pending. The parties shall cooperate in taking any
actions necessary to achieve this result. 

 

12.7 Governing Law; Jurisdiction and Venue; Attorneys' Fees. This Agreement
shall be construed in accordance with the laws of the State of Israel and the
parties attorn to the exclusive jurisdiction of the competent courts of Tel
Aviv, Israel in respect of all disputes arising hereunder. It is agreed that the
parties performance of the transactions considered herein shall be subject to
the provisions of the Encouragement of Industrial Research and Development Law
1984 of the State of Israel and the applicable directives, rules and regulations
of the OCS, to which Ocure is bound. In the event either Party commences any
proceeding against the other Party with respect to this Agreement, the
prevailing Party (as determined by the authority before whom such proceeding is
commenced) shall be entitled to recover reasonable attorneys' fees and costs as
may be incurred in connection therewith in addition to any such other relief as
may be granted.   12.8 Severability. In the event any provision of this
Agreement is determined to be invalid or unenforceable, it is the desire and
intention of the Parties that such invalidity or unenforceability not invalidate
or render unenforceable the remainder of the Agreement and that such provision
be reformed and construed in such a manner that it will, to the maximum extent
practicable, be deemed valid and enforceable, and the rights and obligations of
the Parties shall be construed and enforced accordingly.   12.9 Construction of
Agreement. The Parties acknowledge and agree that both Parties substantially
participated in negotiating the provisions of this Agreement; therefore, both
Parties agree that this Agreement shall not be construed more favorably toward
one Party than the other Party, regardless of which Party primarily drafted the
Agreement. The Section and other headings in this Agreement are for convenience
of reference only and shall not affect, expressly or by implication, the meaning
or interpretation of any of the provisions hereof.

 

  21

 

 

12.10 Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer any benefits, rights or remedies on any other person or
entity, other than the Parties and their successors and permitted assigns.  
12.11 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.   12.12 Condition Precedent. The
respective obligations of each Party to effect the provisions considered herein
are subject to the fulfillment of the following condition precedent, whereby
Ocure shall receive the approval of the OCS to Ocure's performance of this
Agreement (the "Condition Precedent"). Should the Condition Precedent set forth
in this Section 12.12 not be fulfilled within 90 (ninety) days of the date this
Agreement is signed, this Agreement will become null and void and cease to have
effect without any indemnity being due by each Party.

 

[signature page to follow]



 



  22

 

 



IN WITNESS WHEREOF the Parties, intending to be legally bound, have caused this
Agreement to be executed and delivered by their duly authorized representatives
and effective as of the Effective Date.

 



Ocure Ltd.   

 

Madison Ventures Inc.

 

    Signature: /s/ Amos Bar Shalev

 

Signature:  

/s/ Gene Gregorio

 

Amos Bar Shalev,

 

 

Eugenio ("Gene") Gregorio

 

Chief Executive Officer 

 

 

Chief Executive Officer 

 

   

Madison-IL Ltd.  

  Signature: /s/ Miryam Sani Miryam Sani  Director



 

  23

 

  



EXHIBIT A 

 

OCURE PATENTS 

 

The device and the concept are covered by two broad patents maintained in the US
and Europe: 

 

1. Medical Instrument of treating and/or diagnosing of anorectal disorders, and
devices and methods of insertion of such: pending in the US, Europe and Israel.
TITLE: A DEVICE AND METHOD FOR THE PROLONGED DELIVERY OF AN ACTIVE AGENT TO A
BODY CAVITY Applicant: BRAVER David. The European Patent Application No.
07713261.1 was filed: 15 February 2007 and US Patent Appl. No. 12/279,362 was
filed: 15-Feb-2007   2. MEDICAL INSTRUMENTS OF TREATING AND/OR DIAGNOSING OF
ANORECTAL DISORDERS, AND DEVICES AND METHODS... By Ocure Ltd. [BRAVER David et
al]

 

- European Patent Application No. 11770171.4 Filed 25-Aug-2011 - USA Patent
Application No. 13/818,692 Filed 25-Aug-2011

 

The initial patent describes the entire concept of the use of the device, while
the second patent focuses on the unique design developed by Ocure. 

 

On an "as is" basis as of the Effective Date



 



   

 

 



EXHIBIT B  

 

OCURE CORPORATE MILESTONES 

 

[img001.jpg]



 



   

 

 



EXHIBIT C 

 

TERMS OF CONSULTING AND SERVICES AGREEMENTS 

 



Name of Consultant:  

Amos Bar Shalev 

Engaging company: 

Madison Ventures Inc.  

Position:  

CEO 

Scope of Position: 

part-time (20%)

Commencement Date:  

Approval of the Israeli Chief Scientist Office to Exclusive License Agreement 

Notice Period: 

30 days  

Consideration:  

$1,000/month for the first 6 months; thereafter as shall be agreed upon between
the parties.  

Options 

Following the adoption by the Madison Ventures Inc. ("Madison") of an option
plan, and subject to the approval of the Board of Directors of Madison, the
consultant shall be granted options to purchase ordinary shares of Madison (the
"Options"), all in the terms and conditions stipulated in an option agreement
which shall be signed between the Madison and the Consultant.  



 



Name of Consultant:  

Miryam Sani 

Engaging company: 

Madison-IL Ltd.

Position:  

Regulatory Affairs and Clinical Studies 

Scope of Position: 

full time

Commencement Date:  

Approval of the Israeli Chief Scientist Office to Exclusive License Agreement 

Notice Period: 

30 days  

Tern 

one year 

Consideration:  

NIS 12,000 per month, less withholding tax  

 

   

 

 



Name of Consultant:  

Zeev Cohen 

Engaging company: 

Madison-IL Ltd

Position:  

Engineer 

Scope of Position: 

full time

Commencement Date:  

Approval of the Israeli Chief Scientist Office to Exclusive License Agreement 

Term 

one year 

Notice Period: 

in accordance with applicable law

Consideration:  

NIS 12,000 per month, less withholding tax 

 

   

 

 



EXHIBIT D 

 

SHAREHOLDERS OF OCURE AND INDIVIDUALS ENTITLED TO PURCHASE SHARES OF MADISON 

 



Name of Shareholder 

 

 

 

David Braver 

 

 

8.63 %

Miryam Sani 

 

 

2.16 %

Oren Gershtein 

 

 

0.26 %

Shlomi Schwartzblat 

 

 

0.22 %

Amir Avraham 

 

 

0.10 %

Shmuel Ravid 

 

 

0.08 %

Van Leer Technology Ventures Jerusalem Ltd. 

 

 

0.54 %

Jerusalem Development Authority 

 

 

0.43 %

Docor International BV 

 

 

1.01 %

Van Leer Technology Ventures Jerusalem Ltd. (as a trustee for the state of
Israel) 

 

 

8.15 %

Lundar Industries Inc. 

 

 

2.66 %

Amos Bar Shalev 

 

 

0.75 %

 

 

 

 

 

Total 

 

 

25.00 %



 

   

 

 



EXHIBIT E

 

ALLOCATION OF OPTIONS TO PRINCIPALS AND OTHER THIRD PARTIES

 

Amos Bar Shalev 6%  

Shlomi Schwartzblat 2%  

Miryam Sani 3%  

Iris Shahar 1%  

David Braver 1% 

 

 

--------------------------------------------------------------------------------

 